?M>,03&03

                                            SID L. HARLE
                                             DISTRICT JUDGE
                                          226th JUDICIAL DISTRICT


                                     BEXAR COUNTY JUSTICE CENTER
                                          300 DOLOROSA. SUITE 2081


                                                                           MAR 17 2c< •
                                     SAN ANTONIO. TEXAS 78205-3014




March 6, 2015



The Court of Criminal Appeals of Texas
Capitol Station
P.O. Box 12308,
Austin, Texas 78711

       Re:      Ex parte Ruben Navarro
                Appellate case number: WR-36,036-03
                Trial court case number. 1993-CR-4509B

To the Honorable Court of Criminal Appeals:

       On December 10, 2014, the Court of Criminal Appeals ordered the 226th District Court to
have a hearing in which the complainant, from a case that was heard in the Applicant's parole
revocation hearing, would testify and the Court would make findings as to the credibility of that
complainant with regards to the complainant's recantation of the testimony that he gave at the
parole hearing. The complainant failed to appear after being served with a subpoena. A writ of
attachment was issued for the complainant but the Bexar County Sheriffs Office, who was to
execute the attachment, has informed the Court that it was told by an unidentified employee from
the Bexar County District Attorney's Office to stop looking for the complainant. Because of this
issue, the Court, out of necessity, has had to reissue the writ of attachment and has reset the
hearing for March 19, 2015 at 9:00 a.m.

       By this letter, the Court is respectfully requesting an extension until April 19, 2015 to
comply fully with the Court's order. This Court does not request this extension solely for the
purpose of delay. Thank you for your consideration.

Sincerely,




226th District Court